

 
NOTE PURCHASE AGREEMENT
 
This Subordinated Convertible Note Purchase Agreement (the "Agreement") is made
effective as of    between TECHNOCONCEPTS INC. (the "Company"), and the
investors listed on the Schedule of Investors attached as Exhibit A hereto (the
"Investors").
 
1. The Notes
 
1.1 Authorization 
 
The Company has authorized the sale and issuance of Subordinated Convertible
Promissory Notes, substantially in the form attached hereto as Exhibit B (each a
"Note" and, collectively, the "Notes"), in the principal amount of up to
$1,000,000.00.
 
1.2 Purchase and Sale of Notes 
 
Subject to the terms and conditions hereof, the Company will issue and sell to
the Investors, and the Investors will purchase from the Company, the Notes.
 
1.3 Convertibility of the Notes 
 
The Notes will be convertible into equity securities of the Company upon the
terms and conditions contained in the Notes. Shares of equity securities of the
Company issued upon conversion of the Notes are referred to herein as the "Note
Shares."
 
1.4 Closing 
 
The closing of the sale and issuance of the Notes (the "Closing") will be held
at the offices of the Company at 12:00 Noon, local time, on    , or at such
other time and place as shall be mutually agreed upon by the Company and the
Investors who propose to purchase a majority in interest of the Notes. The date
of such Closing is hereinafter referred to as the "Closing Date."
 
1.5 Delivery 
 
At the Closing, the Company will deliver to the Investors the Notes against
payment of the principal amount thereof by a check or wire transfer payable to
the order of the Company.
 
2. Representations and Warranties of the Company 
 
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Investors concurrently herewith (the “Disclosure Schedules”)
which Disclosure Schedules shall be deemed a part hereof, the Company represents
and warrants to the Investors as follows:
 
2.1 Organization and Standing 
 
The Company is a corporation duly organized and existing under, and by virtue
of, the laws of the State of Colorado and is in good standing under such laws.
The Company has all requisite corporate power and authority to own its
properties and assets and to carry on its business as presently conducted and as
proposed to be conducted.


Note Purchase Agreement - Page 1 of 29

--------------------------------------------------------------------------------


 
2.2 Capitalization 
 
The capitalization of the Company is as described in the Company’s most recent
periodic report filed with the SEC. The Company has not issued any capital stock
since such filing other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plan and pursuant
to the conversion or exercise of outstanding Common Stock Equivalents. Except as
may be set forth in that certain Securities Purchase Agreement dated November,
17, 2004, no person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated herein. Except as a result of the purchase and sale of the Notes,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issuance and sale of the Notes will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
2.3 Authorization
 
All corporate action on the part of the Company and its directors necessary for
the sale and issuance of the Notes and the performance of the Company's
obligations under this Agreement and the Notes will be taken prior to the
Closing. This Agreement and the Notes are valid, binding and enforceable
obligations of the Company, subject to the laws of general application relating
to bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies. The Notes,
when issued in compliance with the provisions of this Agreement, will be validly
issued, and will be free of any liens or encumbrances, assuming the Investors
take the Notes with no notice thereof, other than any liens or encumbrances
created by or imposed on the Holder; provided, however, that the Notes may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein. The Note Shares, when issued in compliance with the
provisions of the Notes, will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances, assuming that the Investors take
the Note Shares with no notice thereof, other than any liens or encumbrances
created or imposed on the Holder; provided, however, that the Note Shares will
be subject to restrictions on transfer under state and/or federal securities
laws.
 
2.4 Governmental Consent
 
No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Notes, except qualification or registration (or
taking such action as may be necessary to secure an exemption from qualification
or registration requirements, if available) of the offer and sale of the Notes
under applicable federal and state securities regulations, which filings and
qualifications or registrations, if required, will be accomplished in a timely
manner.
 
Note Purchase Agreement - Page 2 of 29

--------------------------------------------------------------------------------


 
2.5 SEC Reports; Financial Statements 
 
The Company has filed all reports required to be filed by it under the
Securities Act of 1933, as amended, (the “Securities Act”) and the Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto, being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Securities Exchange Commission
(the “Commission”) promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
2.6 Compliance with Other Instruments 
 
The Company is not in violation of any provisions of its Certificate of
Incorporation or Bylaws or in violation or default of any provision of any
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound or any provision of federal or state statute, rule or
regulation applicable to the Company, where such violation or default would have
a material adverse effect on the financial condition or results of operations of
the Company, and the consummation of the transactions contemplated hereby will
not result in any such violation or default or require any consent under (which
consent has not been obtained) or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a violation or default
under any such material provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien charge or
encumbrance upon any assets of the Company.
 
2.7 Finder's Fees 
 
No person is entitled, directly or indirectly, to compensation from the Company
by reason of any contract or understanding or contact with the Company, as a
finder or broker in connection with this sale and purchase of the Notes
contemplated by this Agreement. The Company agrees to indemnify and hold the
Investors harmless against and in respect of any claim of brokerage or other
commissions or similar fees relative to this Agreement or the transactions
contemplated hereby which arise as a result of a contract or understanding made
by the Company with any such broker or finder in connection with this sale and
purchase of the Notes contemplated by this Agreement.

Note Purchase Agreement - Page 3 of 29

--------------------------------------------------------------------------------


 
2.8 Disclosure 
 
This Agreement and the Exhibits hereto and the documents provided to the
Investors in connection with the purchase of the Notes do not contain any untrue
statement of a material fact.
 
3. Representations and Warranties of Investors 
 
Each Investor hereby represents and warrants to the Company with respect to the
purchase of such Investor's Note as follows:
 
3.1 Binding Obligation 
 
Such Investor has full legal capacity, power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. Each of this
Agreement and the Note issued to the Investor is a valid and binding obligation
of the Investor, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors' rights generally and general principles
of equity.
 
3.2 Investor Representation
 
Such Investor understands that the Securities are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty not limiting
such Investor’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Investor is acquiring the Securities hereunder in the
ordinary course of its business. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
3.3 Investor Status
 
At the time such Investor was offered the Securities, it was, and at the date
hereof it is, and on each date on which it exercises any Warrants or converts
any Debentures it will be either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Investor is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
3.4 Experience of Such Investor
 
Each Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Investor is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

Note Purchase Agreement - Page 4 of 29

--------------------------------------------------------------------------------



3.5 General Solicitation
 
Such Investor is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
 
3.6 Short Sales
 
Each Investor represents that prior to 8:30 a.m. ET on the Trading Day
immediately following the date of this Agreement, neither it nor any Person over
which the Investor has direct or indirect control, have made any purchases or
sales of, or granted any option for the purchase of or entered into any hedging
or similar transaction with the same economic effect as a short sale, of the
Common Stock of the Company.
 
3.7 Reliance on Exemptions
 
Each Investor understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the Securities.
 
3.8 Information
 
Each Investor and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
such Investor. Such Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Investor or its advisors,
if any, or its representatives shall modify, amend or affect such Investor’s
right to rely on the Company’s representations and warranties contained herein.
Such Investor understands that its investment in the Securities involves a high
degree of risk and such Investor is able to bear the risk of losing its
investment in the Securities. Such Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. Such Investor has
(i) such knowledge and experience, and has made investments of a similar nature,
so as to be aware of the risks and uncertainties inherent in the transactions
contemplated by this Agreement, and (ii) independently and without reliance upon
the Company, and based on such information as such Investor has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Investor acknowledges that the Company has not given such Investor any
investment advice, credit information or opinion on whether the purchase of the
Securities is prudent.
 
3.9 No Governmental Review
 
Such Investor understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

Note Purchase Agreement - Page 5 of 29

--------------------------------------------------------------------------------


 
3.10 Finder's Fees 
 
Each Investor represents and warrants to the Company that no person is entitled,
directly or indirectly, to compensation from such Investor by reason of any
contract or understanding or contact with the Investor, as a finder or broker in
connection with the sale and purchase of the Note contemplated by this
Agreement. The Investor agrees to indemnify and hold the Company harmless
against and in respect of any claim for brokerage or other commissions or
similar fees relative to this Agreement or the transactions contemplated hereby
which arises as a result of a contract or understanding made by such Investor
with any such broker or finder in connection with the sale and purchase of the
Note contemplated by this Agreement.
 
5. Warrants
 
5.1 Issuance of Warrants 
 
Upon the Closing, the Company shall issue to each Investor a warrant for the
purchase of common stock of the Company, in substantially the form attached
hereto as Exhibit C (the "Warrant"), as follows:
 
(a) The Company shall issue to each Investor a Warrant to purchase that number
of shares of common stock as is equal to the product (rounded to the nearest
whole number) obtained by multiplying 0.15 by the quotient obtained by dividing
(i) the original principal amount of such Investor's Note by (ii) the average
per share price of the Company’s common stock for the five trading days
preceding the Closing Date.
 
(b) The Company shall issue the Warrants in accordance with this Section 5.1
within five (5) days after the Closing Date.
 
5.2 Exercise Price of Warrants 
 
The per share exercise price of the Warrants shall be the average per share
price of the Company’s common stock for the five trading days preceding the
Closing Date.
 
5.3 Termination of Warrants
 
Warrants issued pursuant to this Section 5 will terminate upon the fifth
anniversary of the date of the issuance.
 
6. Conversion
 
6.1 Investment by the Holder
 
At the option of the Note Holder, the entire principal amount of and accrued
interest on the Note shall be converted into shares of the Company's equity
securities (the "Equity Securities") issued and sold at the closing of the
Company's next equity financing in a single transaction or a series of related
transactions yielding gross proceeds to the Company of at least $5,000,000 in
the aggregate (including amounts converted under the Note and other similar
convertible promissory notes) (the "Next Equity Financing"). The number of Note
shares of Equity Securities to be issued upon such conversion shall be equal to
the quotient obtained by dividing (i) the entire principal amount of the Note
plus (if applicable) accrued interest by (ii) the price per share of the Equity
Securities, rounded to the nearest whole share, and the issuance of such shares
upon such conversion shall be upon the terms and subject to the conditions
applicable to the Next Equity Financing.

Note Purchase Agreement - Page 6 of 29

--------------------------------------------------------------------------------



6.2 Mechanics and Effect of Conversion 
 
No fractional shares of the Company's capital stock will be issued upon
conversion of the Note. In lieu of any fractional share to which the Holder
would otherwise be entitled, the Company will pay to the Holder in cash the
amount of the unconverted principal and interest balance of the Note that would
otherwise be converted into such fractional share. Upon conversion of the Note
pursuant to this Section 3, the Holder shall surrender the Note, duly endorsed,
at the principal offices of the Company or any transfer agent of the Company. At
its expense, the Company will, as soon as practicable thereafter, issue and
deliver to such Holder, at such principal office, a certificate or certificates
for the number of shares to which such Holder is entitled upon such conversion,
together with an other securities and property to which the Holder is entitled
upon such conversion under the terms of the Note, including a check payable to
the Holder for any cash amounts payable as described herein. Upon conversion of
the Note, the Company will be forever released from all of its obligations and
liabilities under the Note with regard to that portion of the principal amount
and accrued interest being converted including without limitation the obligation
to pay such portion of the principal amount and accrued interest.
 
7. Restrictions on Transferability
 
7.1 Restrictions on Transferability 
 
The Note and the Note Shares shall not be sold, assigned, transferred or pledged
except upon the conditions specified in this Section 7, which conditions are
intended to ensure compliance with the provisions of the Securities Act (as
defined below). Each Investor will cause any proposed Investor, assignee,
transferee, or pledgee of the Note and the Note Shares held by the Investor to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Section 7.
 
7.2 Certain Definitions 
 
As used in this Agreement, the following terms shall have the following
respective meanings:
 
"Commission" shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
"Holder" shall mean a holder of a Note or any Note Shares.
 
"Restricted Securities" shall mean the securities of the Company required to
bear the legend set forth in Section 7.3 hereof.
 
"Requisite Holders" shall mean the holders of more than 50% of the outstanding
principal amount of the Notes.
 
7.3 Restrictive Legend 
 
Each certificate or note representing a Note or Note Share and any other
securities issued in respect of the Note Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall
(unless otherwise permitted by the provisions of Section 7.4 below) be stamped
or otherwise imprinted with a legend in substantially the following form (in
addition to any legend required under applicable state securities laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"). SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE ACT OR UNLESS THE CORPORATION RECEIVES AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SECURITIES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE CORPORATION AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE CORPORATION.
 
Note Purchase Agreement - Page 7 of 29

--------------------------------------------------------------------------------



Each Investor and each Holder consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Note or Note Shares
in order to implement the restrictions on transfer established in this Section
7.
 
7.4 Notice of Proposed Transfers 
 
The Holder of each certificate representing Restricted Securities by acceptance
thereof agrees to comply in all respects with the provisions of this Section
7.4. Prior to any proposed sale, assignment, transfer or pledge of any
Restricted Securities, unless there is in effect a registration statement under
the Securities Act covering the proposed transfer, the Holder thereof shall
given written notice to the Company of such Holder's intention to effect such
transfer, sale, assignment or pledge. Each such notice shall describe the manner
and circumstances of the proposed transfer, sale, assignment or pledge in
sufficient detail, and shall be accomplished at such Holder's expense by either
(i) an unqualified written opinion of legal counsel who shall be, and whose
legal opinion shall be, reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transfer of the Restricted Securities
may be effected without registration under the Securities Act, or (ii) a "no
action" letter from the Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Commission that action be taken with respect thereto, whereupon the
Holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the Holder to the Company. Each certificate evidencing the Restricted Securities
transferred as above provided shall bear, except if such transfer is made
pursuant to Rule 144, the appropriate restrictive legend set forth in Section
7.3 above, except that such certificate shall not bear such restrictive legend
if, in the opinion of counsel for such Holder and the Company, such legend is
not required in order to establish compliance with any provisions of the
Securities Act.
 
8. Miscellaneous
 
8.1 Governing Law 
 
This Agreement and the Note shall in all respects be governed by and construed
and enforced in accordance with the laws of the State of California, as such
laws apply to contracts entered into and wholly to be performed within such
state.
 
8.2 Corporate Securities Law 
 
THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
REGISTERED WITH THE SECURITIES COMMISSION OF ANY STATE AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT AND RECEIPT OF ANY PART OF THE CONSIDERATION THEREFROM
PRIOR TO SUCH REGISTRATION IS UNLAWFUL UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM REGISTRATION PURSUANT TO THE RELEVANT STATE SECURITIES LAWS. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON REGISTRATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
Note Purchase Agreement - Page 8 of 29

--------------------------------------------------------------------------------


 
8.3 Survival 
 
The representations, warranties, covenants and agreements made herein shall
survive any investigation made by the Investors and the closing of the
transactions contemplated hereby.
 
8.4 Successors and Assigns 
 
Except as otherwise provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto, provided, however, that the rights of the
Investors to purchase the Notes shall not be assignable without the consent of
the Company and provided further that the Company may not assign its rights
hereunder.
 
8.5 Entire Agreement and Amendment 
 
This Agreement, the Notes and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the party against whom enforcement of any such amendment, waiver,
discharge or termination is sought; provided, however, that the Requisite
Holders may, with the Company's prior written consent, waive, modify or amend
any provisions hereof.
 
8.6 Notices 
 
All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid, or
otherwise delivered by hand, by messenger or by telecopy, addressed (a) if to an
Investor, at the Investor's address set forth on Exhibit A hereto, or at such
other address as the Investor shall have furnished to the Company in writing or
(b) if to any other Holder of a Note or Note Shares, at such address as such
Holder shall have furnished the Company in writing, or, until any such Holder so
furnishes an address to the Company, then to and at the address of the last
Holder of the Note or Note Shares, who has so furnished an address to the
Company or (c) if to the Company, one copy should be sent to its principal
executive offices located at 6060 Sepulveda Blvd., Van Nuys, CA 91411, and
addressed to the attention of the Chief Financial Officer, or to such other
address as the Company shall have furnished to the Investors. Each such notice
or other communication shall for all purposes of this Agreement be treated as
effective or having been given when delivered if delivered personally, by
messenger or by telecopy, or, if sent by mail, at the earlier of its receipt or
72 hours after the same has been deposited in a regularly maintained receptacle
for the deposit of the United States mail, addressed and mailed as aforesaid.
 
Note Purchase Agreement - Page 9 of 29

--------------------------------------------------------------------------------


 
8.7 Delays or Omissions 
 
Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any Holder of a Note or the Note Shares, upon any
breach or default of the Company under this Agreement, shall impair any such
right, power or remedy of such Holder nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any Holder of any breach or default under
this Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any Holder, shall be
cumulative and not alternative.
 
8.8 Expenses 
 
The Company and each Investor shall bear its own expenses incurred on its behalf
with respect to this Agreement and the transactions contemplated hereby.
 
8.9 Counterparts 
 
This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the party or parties actually executing such
counterparts, and all of which together shall constitute one instrument.
 
8.10 Severability 
 
In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
8.11 Titles and Subtitles 
 
The titles and subtitles used in this Agreement are used for convenience only
and are not considered in construing or interpreting this Agreement.
 
8.12 Confidentiality


The parties hereto agree that the existence of this Agreement and of any Notes
and Warrants issued hereunder, and the terms hereof, shall be held in the
strictest confidence and shall not be disclosed to any third party unless (a)
such disclosure is required by law, or (b) such disclosure is agreed upon in
writing by the Investor and the Company.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.
 

TechnoConcepts Inc.   Investor           By:     By:    

--------------------------------------------------------------------------------

Antonio Turgeon, CEO    

--------------------------------------------------------------------------------


Note Purchase Agreement - Page 10 of 29

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Schedule of Investors
 
 
Name
Principal Amount
Interest
Loan Fee
Warrants
Exercise Price
                       

 
 
 
 
 
 

 
Note Purchase Agreement - Page 11 of 29

--------------------------------------------------------------------------------



EXHIBIT B
 
Form of Note
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"). SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE ACT OR UNLESS THE CORPORATION RECEIVES AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SECURITIES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE CORPORATION AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE CORPORATION.
 


 
Convertible Subordinated Promissory Note
 



$_____________________   
[DATE]

 
Los Angeles, California
 
For value received, TECHNOCONCEPTS INC., a Colorado corporation (the "Company"),
promises to pay to the undersigned (the "Holder"), the principal sum of the
amount written above, together with interest from the date of this Note on the
unpaid principal balance as provided in Section 2 below. This Note is subject to
the following terms and conditions.
 
1. Maturity 
 
Subject to Section 3, the principal and all accrued interest under this Note
shall be due and payable upon demand by the Holder at any time after
___________, 20___ (the "Maturity Date"). Notwithstanding the foregoing, the
entire unpaid principal sum of this Note, together with all accrued interest
thereon, shall become immediately due and payable upon the occurrence of an
Event of Default (as hereinafter defined).
 
2. Interest
 
(a) Interest Rate
 
The outstanding principal will bear interest at the rate of eight (8%) percent
per annum.
 
(b) Interest Payments
 
Interest on the outstanding principal shall be payable at the rate set forth
above and shall be payable at such time as the outstanding principal amount
hereof is otherwise due and payable. Interest shall be computed on the basis of
a three hundred sixty (360)-day year and actual days elapsed.

Note Purchase Agreement - Page 12 of 29

--------------------------------------------------------------------------------


 
(c) Reduction of Interest
 
If at any time, the rate of interest, together with all amounts which constitute
interest and which are reserved, charged or taken by the Holder as compensation
for fees, services or expenses incidental to the making, negotiating or
collection of any advance evidenced hereby, shall be deemed by any competent
court of law, governmental agency or tribunal to exceed the maximum of rate of
interest permitted to be charged by the Holder to the Company, then, during such
time as such rate of interest would be deemed excessive, that portion of each
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest so permitted shall be deemed a voluntary prepayment of
principal.
 
3. Conversion
 
(a) Investment by the Holder
 
At the option of the Holder, the entire principal amount of and accrued interest
on this Note shall be converted into shares of the Company's equity securities
(the "Equity Securities") issued and sold at the closing of the Company's next
equity financing in a single transaction or a series of related transactions
yielding gross proceeds to the Company of at least $5 million in the aggregate
(including amounts converted under this Note and other similar convertible
promissory notes) (the "Next Equity Financing"). The number of shares of Equity
Securities to be issued upon such conversion shall be equal to the quotient
obtained by dividing (i) the entire principal amount of this Note plus (if
applicable) accrued interest by (ii) the price per share of the Equity
Securities, rounded to the nearest whole share, and the issuance of such shares
upon such conversion shall be upon the terms and subject to the conditions
applicable to the Next Equity Financing.
 
(b) Mechanics and Effect of Conversion
 
No fractional shares of the Company's capital stock will be issued upon
conversion of this Note. In lieu of any fractional share to which the Holder
would otherwise be entitled, the Company will pay to the Holder in cash the
amount of the unconverted principal and interest balance of this Note that would
otherwise be converted into such fractional share. Upon conversion of this Note
pursuant to this Section 3, the Holder shall surrender this Note, duly endorsed,
at the principal offices of the Company or any transfer agent of the Company. At
its expense, the Company will, as soon as practicable thereafter, issue and
deliver to such Holder, at such principal office, a certificate or certificates
for the number of shares to which such Holder is entitled upon such conversion,
together with any other securities and property to which the Holder is entitled
upon such conversion under the terms of this Note, including a check payable to
the Holder for any cash amounts payable as described herein. Upon conversion of
this Note, the Company will be forever released from all of its obligations and
liabilities under this Note with regard to that portion of the principal amount
and accrued interest being converted including without limitation the obligation
to pay such portion of the principal amount and accrued interest.
 
(c) Payment of Interest 
 
Upon conversion of the principal amount of this Note into Equity Securities or
Common Stock, any interest accrued on this Note that is not by reason of this
Section 3 hereof simultaneously converted into Equity Securities or Common Stock
shall be immediately paid to the Holder.

Note Purchase Agreement - Page 13 of 29

--------------------------------------------------------------------------------


 
4. Payment 
 
All payments shall be made in lawful money of the United States of America at
such place as the Holder hereof may from time to time designate in writing to
the Company. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal. At any time following the
determination of the terms of the next Equity Financing, the Company shall have
the right to prepay this Note, in whole or in part, prior to the Maturity Date
without penalty; provided that the Holder have the right to convert as set forth
in Section 3(a) for a period of ten days following receipt of notice of such
prepayment.
 
5. Events of Default 
 
The occurrence of any of the following shall constitute an "Event of Default"
hereunder:
 
(a) Failure to Pay
 
The Company shall fail to pay (i) any principal payment on the due date
hereunder or (ii) any interest or other payment required pursuant to the terms
hereof. on the date due and such payment shall not have been made within twenty
(20) days of Company's receipt of Holder's written notice to the Company of such
failure to pay; or
 
(b) Breaches of Covenants
 
The Company shall fail to observe or perform any covenant, obligation, condition
or agreement contained herein (other than those covenants specified in Section
5(a) of this Note) and (i) such failure shall continue for twenty (20) days, or
(ii) if such failure is not curable within such twenty (20) day period, but is
reasonably capable of cure within 180 days, either (A) such failure shall
continue for 180 days or (B) Company shall not have commenced a cure in a manner
reasonably satisfactory to Holder within the initial 45 day period; or
 
(c) Voluntary Bankruptcy or Insolvency Proceedings
 
The Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated in full or in
part, (v) become insolvent (as such term may be defined or interpreted pursuant
to any applicable statute), (vi) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts pursuant to any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (vii) take any action for the purpose
of effecting any of the foregoing; or
 
(d) Involuntary Bankruptcy or Insolvency Proceedings 
 
Proceedings for the appointment of a receiver, trustee, liquidator or custodian
of the Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof pursuant to any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 180 days of commencement.

Note Purchase Agreement - Page 14 of 29

--------------------------------------------------------------------------------


 
6. Rights of Holder upon Default
 
Upon the occurrence or existence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, Holder may, by
written notice to the Company, declare all outstanding obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise any other right, power or
remedy granted to it hereunder or pursuant to applicable law. The Company agrees
to pay all taxes levied or assessed upon the outstanding principal against any
holder of this Note and to pay all reasonable costs, including attorneys' fees,
costs relating to the appraisal and/or valuation of assets and all other costs
and expenses incurred in the collection, protection, defense, preservation, or
enforcement of this Note or any endorsement of this Note or in any litigation
arising out of the transactions of which this Note or any endorsement of this
Note is a part.
 
7. Transfer, Successors and Assigns 
 
The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.
Notwithstanding the foregoing, the Holder may not assign, pledge, or otherwise
transfer this Note without the prior written consent of the Company, except for
transfers to affiliates of the Holder. Subject to the preceding sentence, this
Note may be transferred only upon surrender of the original Note for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Holder. Thereupon, a
new note for the same principal amount and interest will be issued to, and
registered in the name of, the transferee. Interest and principal are payable
only to the registered holder of this Note. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Company without the prior written
consent of Holder except in connection with an assignment in whole to a
successor corporation to the Company, provided that such successor corporation
acquires all or substantially all of the Company's property and assets and
provided further that none of the Holder's rights hereunder are impaired.
 
8. Governing Law 
 
This Note and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
 
9. Notices 
 
Any notice required or permitted by this Note shall be in writing and shall be
deemed sufficient upon delivery, when delivered personally or by a
nationally-recognized delivery service (such as Federal Express or UPS), or five
(5) days after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party's address as set forth below or as subsequently modified by written
notice.
 
10. Amendments and Waivers 
 
Any term of this Note may be amended or waived only with the written consent of
the Company and holders of in excess of 50% of the principal amount of notes
issued on about the date of the Note, provided that all such notes are amended,
waived or modified in a like manner. Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon the Company, the Holder
and each transferee of the Note.

Note Purchase Agreement - Page 15 of 29

--------------------------------------------------------------------------------


 
11. Shareholders, Officers and Directors Not Liable 
 
In no event shall any shareholder, officer or director of the Company be liable
for any amounts due or payable pursuant to this Note.
 
12. Subordination 
 
This Note shall be subject to the forms of subordination agreement requested
from time to time by holders of Senior Indebtedness (as defined below), and the
Holder agrees to enter into such forms of subordination agreement upon request
of such holders of Senior Indebtedness and be bound by such agreements. "Senior
Indebtedness" as used herein shall mean the principal of (and premium, if any)
and unpaid interest on, indebtedness of the Company, or with respect to which
the Company is a guarantor, investors or to banks, insurance companies, lease
financing institutions or other lending institutions or business units of such
institutions regularly and primarily engaged in the business of lending money,
which is for money borrowed (or purchase or lease of equipment in the case of
lease financing) by the Company, and which is approved by the Board of Directors
of the Company, whether or not secured, and whether or not previously incurred
or incurred in the future.
 
13. Representations and Warranties of Holder and Transfer Restrictions 
 
Holder hereby represents and warrants to the Company with respect to the
purchase of this Note and any Equity Securities of the Company issued upon
conversion of (or with respect to) this Note (the "Note Shares"):
 
(a) Binding Obligation
 
The Holder has full legal capacity, power and authority to execute and deliver
this Note and to perform its obligations hereunder. This Note is a valid and
binding obligation of the Holder, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors' rights generally and
general principles of equity.
 
(b) Investment and Accredited Investor
 
The Holder understands that the investment in the Note and the Note Shares is a
speculative investment, and represents that it is aware of the business affairs
and financial condition of the Company, and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Note, and that it is purchasing the Note for investment for its own account only
and not with a view to, or for resale in connection with, any "distribution"
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act") or applicable state securities laws. Holder further represents that it
understands that the Note and the Note Shares have not been registered under the
Securities Act or applicable state securities laws by reason of specific
exemptions therefrom, which exemptions depend upon, among other things, the bona
fide nature of the Holder's investment intent as expressed herein. The Holder
acknowledges and understands that the Note and the Note Shares must be held
indefinitely unless subsequently registered under the Securities Act and
qualified under applicable state securities laws or unless exemptions from such
registration and qualification requirements are available, and that the Company
is under no obligation to register or qualify the Note or the Note Shares. The
Holder is an accredited investor as such term is defined in Rule 501 of
Regulation D promulgated pursuant to the Securities Act.

Note Purchase Agreement - Page 16 of 29

--------------------------------------------------------------------------------


 
(c) Access to Data 
 
The Holder acknowledges that it has had an opportunity to discuss the Company's
business, management and financial affairs with its officers and directors. The
Holder understands that such discussions as well as any written information
issued by the Company were intended to describe the aspects of the Company's
business and prospects which it believes to be material but were not necessarily
a thorough or exhaustive description.
 
(d) Restrictions on Transferability 
 
The Note and the Note Shares shall not be sold, assigned, transferred or pledged
except upon the conditions specified in this Section 13(d), which conditions are
intended to ensure compliance with the provisions of the Securities Act. Each
Investor will cause any proposed purchaser, assignee, transferee, or pledgee of
the Note and the Note Shares held by the Investor to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Section 13(d). Prior to any proposed sale, assignment, transfer or pledge of
this Note or the Note Shares (collectively the "Restricted Securities"), unless
there is in effect a registration statement under the Securities Act covering
the proposed transfer, the Holder shall give written notice to the Company of
the Holder's intention to effect such transfer, sale, assignment or pledge. Each
such notice shall describe the manner and circumstances of the proposed
transfer, sale, assignment or pledge in sufficient detail, and shall be
accomplished at the Holder's expense by either (i) an unqualified written
opinion of legal counsel who shall be, and whose legal opinion shall be,
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transfer of the Restricted Securities may be effected without
registration under the Securities Act, or (ii) a "no action" letter from the
Securities and Exchange Commission (the "Commission") to the effect that the
transfer of such securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto, whereupon the Holder of such Restricted Securities shall be entitled to
transfer such Restricted Securities in accordance with the terms of the notice
delivered by the Holder to the Company. Each certificate evidencing the
Restricted Securities transferred as above provided shall bear, except if such
transfer is made pursuant to the Commission's Rule 144, an appropriate
restrictive legend, except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for the Holder and the Company, such legend
is not required in order to establish compliance with any provisions of the
Securities Act.
 
14. Treatment of Note 
 
To the extent permitted by generally accepted accounting principles, the Company
will treat, account and report the Note as debt and not equity for accounting
purposes and with respect to any returns filed with federal, state or local tax
authorities.
 
 
[SIGNATURE PAGE FOLLOWS]
 

Note Purchase Agreement - Page 17 of 29

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 
COMPANY:


TechnoConcepts Inc.



          By:          

--------------------------------------------------------------------------------

Antonio Turgeon, Chairman & CEO    


 


AGREED TO AND ACCEPTED:


HOLDER:



          By:          

--------------------------------------------------------------------------------

Name:
Title:
   

 

 
Note Purchase Agreement - Page 18 of 29

--------------------------------------------------------------------------------



EXHIBIT C


Form of Warrant


NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT") AND THIS WARRANT CANNOT BE SOLD OR TRANSFERRED, AND THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT CANNOT BE SOLD OR
TRANSFERRED, UNLESS AND UNTIL (i) THEY ARE SO REGISTERED OR, (ii) RULE 144, RULE
144A OR ANY SUCCESSOR RULE UNDER THE ACT PERMITS SUCH SALE OR TRANSFER, OR (iii)
UNLESS SUCH REGISTRATION IS NOT THEN REQUIRED UNDER THE CIRCUMSTANCES OF SUCH
EXERCISE, SALE OR TRANSFER UNDER ANY OTHER EXEMPTION UNDER THE ACT, PROVIDED
THAT THE HOLDER OF THIS WARRANT OR SHARES OF COMMON STOCK ISSUABLE HEREUNDER
DELIVERS TO THE COMPANY AN OPINION OF HOLDER'S COUNSEL THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT IS AVAILABLE.




WARRANT TO PURCHASE COMMON STOCK OF


TECHNOCONCEPTS, INC.




THIS CERTIFIES that, for value received, ________________________ (herein called
"Holder") is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or prior to the close
of business on the five year anniversary of the effective date of this Warrant
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
TechnoConcepts, Inc. (herein called the "Company") a corporation organized and
existing under the laws of the State of Colorado, at the price of $_________ per
share (the "Warrant Exercise Price"), ________________ fully paid and
nonassessable shares of the Company’s Common Stock, no par value per share,
subject to adjustment as set forth in Paragraph 3 below.


This Warrant is subject to the following provisions, terms and conditions:



1.
Exercise; Issuance of Certificates; Payment for Shares.

 
The rights represented by this Warrant may be exercised by the Holder hereof, in
whole or in part (but not as to a fractional share) at the principal office of
the Company (or such office or agency of the Company as it may from time to time
reasonably designate) at any time prior to the Termination Date, and by payment
to the Company by certified check or bank draft of the Warrant Exercise Price
for such shares. The notice accompanying the Warrant shall also set forth the
number of shares remaining subject to the Warrant. The Company shall not be
obligated to issue fractional shares of Common Stock upon exercise of this
Warrant but shall pay to the Holder an amount in cash equal to the Current
Market Price per share multiplied by such fraction (rounded to the nearest
cent). The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. Subject to the provisions of the next
succeeding paragraph and this Paragraph 1, certificates for the shares of stock
so purchased shall be delivered to the Holder within two business days after the
rights represented by this Warrant shall have been so exercised, and, unless
this Warrant has expired, a new Warrant representing the number of shares, if
any, with respect to which this Warrant shall not then have been exercised or
surrendered shall also be delivered to the Holder hereof within two business
days.

Note Purchase Agreement - Page 19 of 29

--------------------------------------------------------------------------------



For the purpose of any computation under this Section the "Current Market Price"
at any date (the "Computation Date") shall be deemed to be the average of the
daily closing prices of the Common Stock for ten consecutive trading days ending
the trading day immediately prior to the Computation Date. The closing price for
each day shall be the last reported sale price or, in case no such reported sale
takes place on such date, the average of the last reported asked prices, in
either case on the principal national securities exchange on which the Common
Stock is admitted to trading or listed if that is the principal market for the
Common Stock or if not listed or admitted to trading on any national securities
exchange or if such national securities exchange is not the principal market for
the Common Stock, the closing bid prices reported by NASDAQ or its successor, if
any, or such other generally accepted source of publicly reported bid and asked
quotations as the Company may reasonably designate. If the price of the Common
Stock is not so reported or the Common Stock is not publicly traded, the Current
Market Price per share as of any Computation Date shall be determined by the
Board of Directors in good faith, on such basis as it considers appropriate, and
such determination shall be described in a duly adopted board resolution
certified by the Company's secretary or assistant secretary.
 

  2.
Shares to be Fully Paid; Reservation of Shares.

 
The Company covenants and agrees:


(i) That all Common Stock which may be issued upon the exercise of the rights
represented by this Warrant, will, upon issuance, be fully paid and
nonassessable and free from all pre-emptive rights, and taxes, liens and charges
with respect to the issuance thereof;


(ii) Without limiting the generality of the foregoing, that the Company will
from time to time take all such action as may be necessary to assure that the
par value per share of the Common Stock is at all times equal to or less than
the then effective Warrant Exercise Price per share of the Common Stock issuable
pursuant to this Warrant;


(iii) That during the period within which the rights represented by this Warrant
may be exercised, the Company will at all times have authorized and reserved for
the purpose of the issuance upon exercise of the rights evidenced by this
Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant;


Note Purchase Agreement - Page 20 of 29

--------------------------------------------------------------------------------



(iv) That the Company will take all such action as may be necessary to assure
that the Common Stock issuable upon the exercise hereof may be so issued without
violation of any applicable law or regulation or of any requirements of any
domestic securities exchange or market upon which any capital stock of the
Company may be listed or traded;


(v) That the Company will not take any action if the total number of shares of
Common Stock issuable after such action and upon exercise of all warrants and
other rights to purchase or acquire Common Stock, together with all shares of
Common Stock then outstanding, would exceed the total number of shares of Common
Stock then authorized by the Company's Certificate of Incorporation. In the
event any stock or securities of the Company other than Common Stock are
issuable upon the exercise hereof, the Company will take or refrain from taking
any action referred to in clauses (i) through (v) of this Paragraph 2 as though
such clauses applied to such other shares or securities then issuable upon the
exercise hereof;


(vi)  The Company has all requisite corporate power and authority to execute and
deliver this Warrant; the execution and delivery of this Warrant have been duly
and validly authorized by the Company's Board of Directors and no other
corporate proceedings on the part of the Company are necessary to authorize this
Warrant; this Warrant has been duly and validly executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms;


(vii) No order, permit, consent, approval, license, authorization or validation
of, and no registration or filing of notice with, any governmental entity is
necessary to authorize or permit, or is required in connection with, the
execution, delivery or performance of this Warrant or the consummation by the
Company of the transactions contemplated hereby; and


(viii) Neither the execution, delivery nor compliance by the Company with any of
the provisions hereof will (a) violate, conflict with or result in any breach of
any provision of the Company's charter documents, (b) result in a violation or
breach or termination of, or constitute a default under or conflict with any
provision of, any note, bond, mortgage, indenture, license, lease, agreement or
other instrument or obligation to which the Company is subject, or (c) violate
any judgment, order, writ, injunction, decree, award, statute, rule or
regulation to which the Company is subject.
 

  3. Adjustment of Shares Issuable or Warrant Exercise Price.

 
The above provisions are subject to the following:


If the Company shall pay a dividend or make a distribution in shares of its
Common Stock, subdivide (split) its outstanding shares of Common Stock, combine
(reverse split) its outstanding shares of Common Stock, issue by
reclassification of its shares of Common Stock any shares or other securities of
the Company, or distribute to holders of its Common Stock any securities or any
assets of the Company or of another entity, the number of shares of Common Stock
or other securities the Holder hereof is entitled to purchase pursuant to this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive upon exercise the number of shares of Common Stock or other
securities or assets which such Holder would have owned or would have been
entitled to receive after the happening of any of the events described above had
this Warrant been exercised in full immediately prior to the happening of such
event, and the Warrant Exercise Price per share shall be correspondingly
adjusted and the aggregate price upon exercise for all Warrants issuable
hereunder after giving effect to such adjustment shall not exceed the aggregate
amount payable upon exercise of such Warrant prior to such adjustment. An
adjustment made pursuant to this Section 3 shall become effective immediately
after the record date in the case of a stock dividend or other distribution and
shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification. The Holder of this Warrant shall
be entitled to participate in any subscription or other rights offering made to
holders of shares of Common Stock as if such Holder had purchased the full
number of shares as to which this Warrant remains unexercised immediately prior
to the record date for such subscription rights offering. If the Company is
consolidated or merged with or into another corporation or entity or if all or
substantially all of its assets are conveyed to another corporation or entity
this Warrant shall thereafter be exercisable for the purchase of the kind and
number of shares of stock or other securities or property, if any, receivable
upon such consolidation, merger or conveyance by a Holder of the number of
shares of Common Stock of the Company which could have been purchased on the
exercise of this Warrant in full immediately prior to such consolidation, merger
or conveyance; and, in any such case, appropriate adjustment (as determined in
good faith by the Board of Directors) shall be made in the application of the
provisions herein set forth with respect to the rights and interests thereafter
of the Holder of this Warrant to the end that the provisions set forth herein
(including provisions with respect to changes in and other adjustments of the
number of shares of Common Stock the Holder of this Warrant is entitled to
purchase) shall thereafter be applicable, as nearly as possible, in relation to
any shares of Common Stock or other securities or other property thereafter
deliverable upon the exercise of this Warrant.


Note Purchase Agreement - Page 21 of 29

--------------------------------------------------------------------------------



The Company shall not effect any such consolidation, merger or conveyance,
unless upon or prior to the consummation thereof the successor corporation, or
if the Company shall be the surviving corporation in any such transaction and is
not the issuer of the shares of stock or other securities or property to be
delivered to holders of shares of the Common Stock outstanding at the effective
time thereof, then such issuer shall assume by written instrument the obligation
to deliver to the Holder such shares of stock, securities, cash or other
property as the Holder shall be entitled to purchase in accordance with the
foregoing provisions.
 

  4. Notice of Adjustment. 

 
Upon any adjustment of the number of shares of Common Stock issuable upon
exercise of this Warrant or the Warrant Exercise Price, then and in each such
case, the Company shall give written notice thereof by first class mail, postage
prepaid, addressed to the Holder at the address of such Holder as shown on the
books of the Company and pursuant to Paragraph 17, which notice shall state the
Warrant Exercise Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of this Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.


Note Purchase Agreement - Page 22 of 29

--------------------------------------------------------------------------------


 
 

  5. Other Notices.

 
In case at any time prior to the Termination Date:


1. The Company shall declare any cash dividend upon its Common Stock payable in
stock or make any special dividend or other distribution (other than regular
cash dividends) to the Holders of its Common Stock;


2. The Company shall offer for subscription to the Holders of any of its Common
Stock any additional shares of Common Stock of any class or other rights;


3. There shall be any capital reorganization or reclassification of the capital
stock of the Company or consolidation or merger of the Company with or sale of
all or substantially of its assets to another corporation or entity; or


4.  There shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


Then in any one or more of said cases the Company shall give by first class mail
postage prepaid, addressed to the Holder of this Warrant at the address of such
Holder as shown on the books of the Company and pursuant to Paragraph 17 (i) at
least 20 days prior written notice of the date on which the books of the Company
shall close or a record shall be taken for such dividend, distribution or
subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger or sale, dissolution,
liquidation or winding and (ii) in the case of such reorganization or
reclassification, consolidation, merger or sale, dissolution, liquidation or
winding up, at least 20 days prior written notice of the date when the same
shall take place. Any notice required by clause (i) shall also specify in the
case of any such dividend, distribution or subscription rights the date on which
the holders of Common Stock shall be entitled thereto and a notice required by
(ii) shall also specify the date on which the holders of the Common Stock shall
be entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, merger or sale,
dissolution, liquidation or winding up as the case may be.
 

  6. Issue Tax.



The issuance of certificates for shares of Common Stock upon the exercise of
this Warrant shall be made without charge to the Holder for any issuance tax in
respect thereof, provided that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other that of the Holder of the Warrant
exercised.
 

  7. Closing of Books.

 
The Company will at no time close its transfer books against the transfer of
this Warrant or of any shares of Common Stock issued or issuable upon the
exercise of this Warrant in any matter which interferes with a timely exercise
of this Warrant. The Company will not, by any action, seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith seek to carry out all such terms and take all such action as
may be necessary or appropriate in order to protect the rights of the Holder
against impairment.


Note Purchase Agreement - Page 23 of 29

--------------------------------------------------------------------------------


 
 

  8. No Voting Rights. 

 
This Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company.
 

  9. Registration and Transfer of Securities; Definitions.



"Holder" means the Holder identified above, its successors, representatives and
assigns. If there is more than one Holder at any time prior to the Termination
Date, each such Holder shall be entitled to the rights and privileges granted
hereunder.


"Company" means TechnoConcepts, Inc. and its successors and assigns.


"Registration", "register" and like words mean compliance with all of the
Federal and state laws, rules, regulations and provisions of agreements and
corporate documents pertaining to lawful and unconditional transfer of the
securities by way of a public offering or distribution.


"Security” or "securities" means the shares of stock of all classes, type and
series, and all rights however evidenced or contained, to which the Holder shall
be entitled upon the exercise of this Warrant.
 

  10. Transfers.

 
Prior to any transfer or attempted transfer of any securities (except a transfer
by a Holder to an affiliate, subsidiary, employee or shareholder of the Holder),
the Holder shall give written notice to the Company of such Holder's intention
to effect such transfer. Holder will not transfer or dispose of this Warrant and
will not sell or transfer any securities except pursuant to (i) an effective
registration statement under the Act, (ii) Rule 144, Rule 144A or any successor
rule under the Act permitting such sale or transfer or (iii) any other exemption
under the Act provided that the Holder delivers an opinion of Holder's counsel
reasonably satisfactory to counsel to the Company that an exemption from
registration under the Act is available. Each certificate evidencing the
securities issued upon such transfer shall bear the restrictive legend set forth
on the first page of this Warrant modified to delete references to the Warrant,
if appropriate, unless in the reasonable opinion of Holder's counsel such legend
is not required in order to insure compliance with the Act.
 

  11. Registration.

 
Each time the Company shall propose the registration under the Act of any
securities of the Company, the Company shall give written notice (the "Company
Notice") of such proposed registration to the Holder. The Company will include
in any such Registration Statement any securities (or portion thereof) of any
Holder who 15 days after the mailing of such notice shall request inclusion.
Each Holder shall be entitled to all the benefits of this Paragraph 11;
provided, however, that in the event that the managing underwriter for the
proposed offering for which the registration is being effected shall determine
that the inclusion of all securities requested to be included by the Holder
would adversely affect the ability of the underwriter to sell all of the
securities requested to be included in such offering, the Holder shall agree to
reduce the number of securities to be included to the number recommended by the
underwriter, provided that all Holders of Warrants issued hereunder are
similarly treated. Nothing herein contained shall limit the right of the Company
to terminate a proposed registration for any reason in its absolute discretion.
The Company shall not grant to any holder of its securities rights to include
securities in any offering of the type described in this Paragraph 11 which are
superior to those of the Holder.


Note Purchase Agreement - Page 24 of 29

--------------------------------------------------------------------------------



The Company will pay the costs and expenses incident to the performance of its
obligations under this Paragraph 11, including the fees and expenses of its
counsel, the fees and expenses of its accountants and all other costs and
expenses incident to the preparation, printing and filing under the Act of any
such Registration Statement, each prospectus and all amendments and supplements
thereof, the costs incurred in connection with the qualification of the
securities under the laws of various jurisdictions (including fees and
disbursements of counsel to the Company), the cost of furnishing to the Holder
copies of any such Registration Statement, each preliminary prospectus, the
final prospectus and each amendment and supplement thereto, all expenses
incident to delivery of the security to any underwriter or underwriters, but not
any underwriting commissions or discounts charged to the Holder.


Any Holder whose securities are included (in whole or in part) in a registration
statement filed by the Company hereunder agrees, if requested by the managing
underwriter of such offering, not to effect any public sale or distribution of
securities of the same class as (or securities exchangeable or exercisable for
or convertible into securities of the same class as) the securities included in
the Registration Statement, including a sale pursuant to Rule 144 under the Act
(except as part of such underwritten registration) during the 90-day period (or
shorter period requested by the underwriter) beginning on the closing date of
such underwritten offering to the extent timely notified in writing by the
Company or the managing underwriter.


The Company agrees not to effect any public or private sale or distribution of
securities of the same class as the securities (or convertible into or
exchangeable or exercisable for securities of the same class as the securities),
including a sale pursuant to Section 4(2) or Regulation D under the Act, during
the 90-day period beginning on the closing date of an offering made pursuant to
this Paragraph 11 except that in the case of a "shelf" registration made
pursuant to Rule 415 under the Act no public sale or distribution shall be made
by the Company until 60 days following the effective date of the registration
statement covering Holder's securities.
 

  12. Indemnification.



The Company will indemnify and hold harmless each Holder and any underwriter (as
defined in the Act) for such Holder and each person, if any, who controls the
Holder or underwriter within the meaning of the Act against any losses, claims,
damages or liabilities (or actions in respect thereof), joint or several, to
which the Holder or underwriter or such controlling person may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) are caused by any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement under which the securities were registered under the Act, any
preliminary prospectus or prospectus contained therein, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; and will reimburse the
Holder, underwriter and each such controlling person for any legal or other
expenses reasonably incurred by the Holder, underwriter or such controlling
person in connection with investigating or defending any such loss, claim,
damage, expense or liability or action; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage,
expense or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with written information furnished by the Holder or underwriter in writing
specifically for use in the preparation thereof.
 
Note Purchase Agreement - Page 25 of 29

--------------------------------------------------------------------------------


 
Each Holder will indemnify and hold harmless the Company, each of its directors,
each of its officers who have signed said Registration Statement, and each
person, if any, who controls the Company within the meaning of the Act, against
any losses, claims, damages or liabilities to which the Company, or any such
director, officer or controlling person may become subject under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) are caused by any untrue or alleged untrue statement of any
material fact contained in said Registration Statement, said preliminary
prospectus or prospectus, or amendment or amendments or supplements thereto, or
arise out of or are based upon the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance upon and in conformity with written
information furnished by the Holder specifically for use in the preparation
thereof; and will reimburse any legal or other expenses reasonably incurred by
the Company or any such director, officer or controlling person in connection
with investigating or defending any such loss, claim, damage, liability or
action. It shall be a condition of the Company under Paragraph 11 above that the
Holder confirm to the Company in writing, prior to the effective date of any
Registration Statement in which are included securities of such Holder, the
agreement of such Holder as set forth in the previous sentence.


Promptly after receipt by an indemnified party pursuant hereto of notice of any
claim or the commencement of any action to which indemnity would apply, such
indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant hereto, notify the indemnifying party of such claim
or action; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party otherwise than
hereunder. In case such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to such indemnified party, provided,
however, that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person and not of the indemnifying party unless (a) the indemnifying party has
agreed to pay such fees or expenses, or (b) the indemnifying party shall have
failed to assure the defense of such claim and employ counsel reasonably
satisfactory to such indemnified party, or (c) in the reasonable judgment of
such indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claims (in which case, if
the indemnified party notifies the indemnifying part in writing that such
indemnified party elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such indemnified party.)


Note Purchase Agreement - Page 26 of 29

--------------------------------------------------------------------------------


 
 

  13. Rights and Obligations Survive Exercise Of Warrant.

 
The rights and obligations of the Company, of the Holder of this Warrant and of
the Holder of the shares of Common Stock issuable upon exercise of this Warrant
contained herein shall survive the exercise of this Warrant.
 

  14. Descriptive Headings and Governing Law.

 
The descriptive headings of the several paragraphs of this Warrant are inserted
for convenience only and do not constitute a part of this Warrant. This Warrant
is being delivered and is intended to be performed in the State of California
and shall be construed and enforced in accordance with such law and the rights
of the Holder shall be governed by the law of such state.
 

  15. Rule 144.

 
The Company covenants that if it has registered any class of securities under
the Securities Exchange Act of 1934 (the “34 Act”) it will file, on a timely
basis, the reports required to be filed by it under the Act and the 34 Act, and
the rules and regulations adopted by the Commission thereunder, and it will take
such further action as the Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell securities without
registration under the Act within the limitation of the conditions provided by
(a) Rule 144 and Rule 144A under the Act, as such Rules may be amended from time
to time, or (b) any similar rule or regulation hereafter adopted by the
Commission. Upon the request of the Holder the Company will deliver to such
Holder a written statement verifying that it has complied with such information
and requirements.


The Company represents and warrants to the Holder that except as otherwise
required by law the shares of Common Stock issuable upon conversion of the
Warrant may be publicaly sold by the Holder pursuant to Rule 144 promulgated
under the Securities Act of 1933, as amended ( the “Rule”) one year after the
date of issuance of the Warrant, subject to compliance with (i) paragraphs (c),
(e) and (h) of the Rule, and (ii) paragraphs (f) or (g) of the Rule..
 

  16. Reserved.


Note Purchase Agreement - Page 27 of 29

--------------------------------------------------------------------------------


 
 

  17. Notices.

 
All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by first class mail, postage prepaid, or delivered
either by hand or by messenger, addressed (a) if to the Company, to the
principal offices of the Company, to the attention of its General Counsel, 6060
Sepulveda Blvd., Suite #202, Van Nuys, CA 91411, or (b) if to the Holder, to
such address as the Holder shall have furnished to the Company, or such other
address as the Holder shall have furnished to the Company. All such notices of
communications shall be deemed given when actually delivered by hand or
messenger or, if mailed, three days after deposit in the U.S. Mail.
 

  18. Successors and Assigns.

 
All covenants, agreements, representations and warranties contained in this
Warrant shall bind the parties hereto and their respective successors and
assigns.
 

  19. No Inconsistent Agreements.

 
The Company has not previously entered into, and will not on or after the date
of this Warrant enter into, any agreement with respect to its securities which
is inconsistent with the terms of this Warrant, including any agreement which
impairs or limits the rights granted to the Holder in this Warrant, or which
otherwise conflicts with the provisions hereof or would preclude the Company
from discharging its obligations hereunder.
 

  20. Nonwaiver and Expenses.



No course of dealing or any delay or failure to exercise any right hereunder on
the part of either party shall operate as a waiver of such right or otherwise
prejudice the other party’s rights, powers or remedies, notwithstanding the fact
that all of Holder’s rights hereunder terminate on the Termination Date.
 

  21. Severability.

 
In the event than any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 

  22. Entire Agreement.

 
This Warrant constitutes the entire agreement of the parties with respect to the
subject matter hereof.


Note Purchase Agreement - Page 28 of 29

--------------------------------------------------------------------------------


 

  23. Amendment. 

 
Any provision of this Warrant may be amended, waived or modified by a writing
signed by the Company and the Holder.
 

  24. Confidentiality.

 
The parties hereto agree that the existence of this Warrant, and the terms
hereof, shall be held in the strictest confidence and shall not be disclosed to
any third party unless (a) such disclosure is required by law, or (b) such
disclosure is agreed upon in writing by the Holder and the Company.


DATED effective as of: _________________
 

        TECHNOCONCEPTS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

ANTONIO E. TURGEON   Chairman & CEO


Note Purchase Agreement - Page 29 of 29

--------------------------------------------------------------------------------

